DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/01/2021.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious a composite ceramic atomizer, comprising: a first main body and a second main body formed integrally with each other and being jointed via a glazing and sealing process, and the glazed surface completely or partially covering the joint between the first and second main bodies, wherein the first main body includes a heating carrier and a conductive path completely or partially forms a resistance heating layer for heating and forms on a surface of or inside the heating carrier, and the second main body is used for liquid transmission, wherein a distance between the resistance heating layer and the second main body is less than or equal to a thickness of the first main body, and wherein the glazed surface uses a transparent glaze comprising the following components by mass percent: transparent frit 80%-94%, kaolin 5%-19% and carboxymethy1 cellulose (CMC) 0.2%-1%, and wherein chemical compositions of the transparent frit comprise, by mass percent, Si02 40%-60%, Al2O3 2%-15%, Na2O 0-8%, K2O 0-5%, ZnO 3%-15%, BaO 2%-10%, CaO 5%-15% and MgO 0%-10%.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571)272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831